Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 1 of 31




                            IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No.


INTERSTATE FIRE AND CASUALTY COMPANY,
an Illinois Corporation

               Plaintiff,
       vs.

BOLES CUSTOM BUILDERS, Inc., a Colorado
Corporation, and
SUNRISE RIDGE CONDOMINIUMS OWNERS
ASSOCIATION, a Montana corporation

               Defendants.


_________________________________________________________________________________

                COMPLAINT FOR DECLARATORY JUDGMENT
            JURY TRIAL DEMANDED ON ISSUES TRIABLE TO JURY
   ________________________________________________________________________

       Plaintiff, Interstate Fire and Casualty Company (“Interstate”), an Illinois Corporation,

through its counsel, brings this Complaint against Defendants Boles Custom Builders, Inc.

(“Boles”), a Colorado corporation, and Sunrise Ridge Condominiums Owners Association (“Sunrise

Ridge COA”), a Montana corporation.

                                        INTRODUCTION

       1.      This is an action for declaratory judgment, which arises out of an actual and existing

controversy concerning the parties’ rights, status, and liabilities under insurance policies issued by

Interstate in connection with a lawsuit filed by Defendant Sunrise Ridge COA against Defendant


                                                  1
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 2 of 31




Boles, and others, entitled Sunrise Ridge Condominiums Owners Association, Inc. v. Boles Custom

Builders, Inc., et al., Case No. DV-29-15-28 in the First Judicial District Court of Madison County,

Montana (“the Sunrise Ridge Lawsuit”).

       2.      Plaintiff, Interstate, is an insurance company that issued three consecutive

commercial general liability insurance policies to Boles in Colorado.

       3.      Interstate brings this Complaint under 28 U.S.C. §§ 2201 and 2202, seeking a

declaration with respect to coverage obligations it allegedly owed to Defendant Boles in the Sunrise

Ridge Lawsuit.

       4.      Interstate denied a defense to Boles against the Sunrise Ridge Lawsuit because of

certain terms, provisions, and exclusions in the Interstate policies issued to Boles.

       5.      The Sunrise Ridge Lawsuit settled, and Boles allegedly assigned its then existing

rights against Interstate to Defendant Sunrise Ridge COA.

       6.      Interstate seeks a declaration that it had no duty to defend or indemnify Boles in the

Sunrise Ridge Lawsuit, and had no duty to defend or indemnify Sunrise Ridge COA, as a purported

assignee of Boles’ claims against Interstate.

                                          THE PARTIES

       7.      Plaintiff Interstate is an Illinois corporation with its principal place of business in

Illinois. Interstate was and is eligible to do business as an insurer in the State of Colorado.

       8.      Upon information and belief, Defendant Boles became a delinquent Colorado

corporation on or about February 1, 2013.

       9.      Upon information and belief, Defendant Boles became an inactive Montana

corporation on or about November 2, 2009.


                                                  2
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 3 of 31




       10.      Upon information and belief, Defendant Boles was a Colorado corporation with its

principal place of business in Edwards, Colorado.

       11.     Defendant Sunrise Ridge COA is a Montana corporation with its principal place of

business in Big Sky, Montana.

                                JURISDICTION AND VENUE

       12.     Plaintiff, Interstate, asserts a claim for Declaratory Judgment pursuant to 28 U.S.C.

§§ 2201 and 2202 in that there is an actual and continuing controversy between Interstate and

Defendants.

       13.     The Court has jurisdiction over this matter, pursuant to 28 U.S.C. § 1332, because

there is complete diversity of citizenship among the parties, and because the amount in controversy,

exclusive of interest and costs, exceeds Seventy-Five Thousand Dollars ($75,000.00).

       14.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Interstate policies

issued to Boles occurred in the District of Colorado.

                                  FACTUAL BACKGROUND

                                   The Sunrise Ridge Lawsuit

        15.    On or about November 19, 2015, Sunrise Ridge COA filed a Complaint against Boles

and “Does I through XXX” in the Fifth Judicial District Court of Madison County, Montana under

Case Number DV-29-15-58.

        16.    On August 22, 2016, Sunrise Ridge COA filed a Second Amended Complaint in the

Sunrise Ridge Lawsuit, naming Boles, as a Defendant.

       17.     On March 17, 2017, Sunrise Ridge COA filed a Third Amended Complaint in the

Sunrise Ridge Lawsuit. A copy of the Third Amended Complaint is attached hereto as Exhibit “A”.


                                                 3
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 4 of 31




        18.     The Sunrise Ridge Lawsuit, as fully amended in the Third Amended Complaint,

alleged that “Sunrise Ridge COA is the owners’ association for the Sunrise Ridge Condominiums in

the Yellowstone Club, Big Sky, Montana. Through its Board of Directors, Sunrise Ridge COA is

solely responsible for the maintenance and repair of the Common Elements of the Sunrise Ridge

Condominiums, including roofs and exterior surfaces.         The claims alleged herein relate to

construction defects and accompanying property damage found within the Common Elements.”

The Third Amended Complaint further alleged that the Sunrise Ridge COA’s claims “do not relate

to any claim a particular condominium unit owner may have for individual damage caused to their

own unit or other individual claims.”

        19.     The Sunrise Ridge Lawsuit, as amended, contended that, in 2003, a developer, called

Sunrise Ridge at Yellowstone Club, LLC (“SRYC”), acquired real property near Big Sky, Montana,

with plans to develop a condominium project on the property known as the Sunrise Ridge

Condominiums (“the Project”).

        20.     The Sunrise Ridge Lawsuit alleged that, in 2003, SRYC hired Snowdon Architects to

perform architectural services for Phase I of the Project, including “design development,

construction documentation and construction administration services.” Phase I of the Project

consisted of five triplex units.

        21.     The Sunrise Ridge Lawsuit alleged that, in 2003 and 2004, Boles, as the selected

general contractor, participated in discussions with Snowdon Architects about the preliminary design

of Phase I of the Project.

        22.     The Sunrise Ridge Lawsuit alleged that, in 2004 and 2005, Boles entered into one or

more contracts to serve as the general contractor for the construction of Phase I of the Project.


                                                 4
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 5 of 31




       23.       The Sunrise Ridge Lawsuit alleged that Boles entered into subcontracts with TJC

Homes, Inc. (“TJC”) to provide roofing services for Phase I, and Gallatin Insulation to provide

insulation services for Phase I. According to the Sunrise Ridge Lawsuit, the first triplex in Phase I

was completed in June 2006, and the remaining four triplexes were completed between June 2006

and July 2007.

       24.       The Sunrise Ridge Lawsuit alleged that Boles and its subcontractors constructed and

completed the remaining buildings at the Sunrise Ridge Condominium Project between October

2007 and November 2008.

       25.       The Sunrise Ridge Lawsuit alleged that, in 2010, an independent consultant examined

the roofs and other common elements of the Sunrise Ridge Condominiums and concluded that the

roofs were in normal condition, and that the Sunrise Ridge COA could plan to reserve funds to begin

replacing shingles on the roofs 20 years after construction, or beginning in 2026.

        26.      The Sunrise Ridge Lawsuit thereafter alleged that, “at no time did any employee or

agent of Developer Defendants who were in day to day control of the Common Elements of the

Project inform any independent member of the Board that they possessed information that would

suggest the stated 20 year life expectancy of the roofs, or the nature of shingle replacement which

would be required, was incorrect.”

       27.       The Sunrise Ridge Lawsuit alleged that in the winter of 2013, a number of leaks in

the roofs at the Sunrise Ridge Condominiums were reported to the Board of the Sunrise Ridge COA.

It was alleged that a roofing contractor, Ridgeline Roofing, performed an assessment of the

condition of the roofs, and issued a report in June 2013, which identified items for repair.

       28.       The Sunrise Ridge Lawsuit alleged that in the summer of 2013, the Board was


                                                  5
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 6 of 31




advised that the roofs in Sunrise Ridge Condominiums were deteriorating rapidly, and that it was

likely the roofs would need to be replaced sooner than expected.

        29.     The Sunrise Ridge Lawsuit alleged that significant leaks developed over the winter of

2013-2014, and that additional leaks were detected in the spring of 2014.

                         Correspondence Regarding the Sunrise Ridge Lawsuit

        30.     By letter, dated November 17, 2015, counsel for Sunrise Ridge COA provided written

notice of construction defects at the Sunrise Ridge Condominiums, pursuant to the Montana

Construction Defect statute, Sections 70-19-426, et seq. Mont. Code Ann., to Boles. Interstate was

copied on this letter.

        31.     By letter, dated December 10, 2015, Interstate wrote to Navigators Insurance, which

had issued a project-specific policy for the Project to Boles and others, and stated that Navigators

Insurance may owe a duty to defend the mutual insured, Boles, against the notice of construction

defects, dated November 17, 2015.

        32.     By letter, dated January 6, 2016, Interstate denied coverage to Boles against the

Sunrise Ridge Lawsuit. The basis for Interstate’s denial was because of the terms, conditions, and

exclusions in the policies, including, but not limited to, Endorsements, titled Exclusion - Operations

Covered by a Consolidated (Wrap-Up) Insurance and Condominium and Townhome Construction

Exclusion.    This letter also stated that “[t]he adjuster from Navigators Insurance confirms that

Navigators issued a policy to CIP Sunrise Ridge Owner, LLC that includes Boles Custom Builders

as a ‘Named Insured’ on the policy issued to CIP Sunrise. The Sunrise policy was a policy

specifically issued to cover the Sunrise Ridge Condominiums.” A copy of the January 6, 2016

Interstate letter is attached hereto as Exhibit “B”.


                                                   6
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 7 of 31




       33.     On or about September 27, 2016, Hall & Evans, Navigators-hired defense counsel for

Boles in the Sunrise Ridge Lawsuit, sent a “notice of claim” letter to Interstate, which identified

Interstate Policy Number PGL1000016. The “notice of claim” letter attached, among other

documents, the Second Amended Complaint in the Sunrise Ridge Lawsuit. The “notice of claim”

letter also notified Interstate that Navigators Insurance Company was defending Boles against the

Sunrise Ridge Lawsuit, and that Navigators Insurance Company retained Hall & Evans, as defense

counsel for Boles. The “notice of claim” also stated that Hall & Evans “tendered the claim to

Everest Indemnity Company Excess, under its Policy No. 71R6000001061, and Lexington Insurance

Company, under its Policy No. 4601558.” A copy of the “notice of claim” letter, dated September

27, 2016, with the Second Amended Complaint is attached hereto as Exhibit “C”.

       34.     The “notice of claim” letter, dated September 27, 2016, did not request Interstate to

provide a defense to Boles against the Sunrise Ridge Lawsuit, or otherwise participate in the lawsuit.

       35.     On or about October 17, 2016, Interstate forwarded its prior denial letter, dated

January 6, 2016, to Hall & Evans, reiterating its previously stated coverage positions.

       36.     Defendants never tendered the Third Amended Complaint, filed on March 17, 2017,

in the Sunrise Ridge Lawsuit to Interstate.

       37.     By letter, dated August 3, 2018, counsel for Sunrise Ridge COA issued a demand to

Interstate, claiming Boles had assigned to Sunrise Ridge COA Boles’ rights to sue for a bad faith

failure to defend the Sunrise Ridge Lawsuit. Sunrise Ridge COA demanded $4 million from

Interstate, based on an assignment of such rights. This letter notified Interstate of an earlier

settlement in the Sunrise Ridge Lawsuit, and that Boles agreed to: (1) an entry of judgment, subject

to partial satisfaction by partial payment from other insurers of Boles, (2) an assignment of claims


                                                  7
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 8 of 31




Boles held against others including Interstate; and (3) a covenant not to execute on the unpaid

portion of the judgment.

        38.    Upon information and belief, the parties in the Sunrise Ridge Lawsuit entered into a

Settlement Agreement, effective September 15, 2017. The Settlement Agreement was entered into

without notice to, and without the consent of, Interstate.

        39.    Upon information and belief, an Amended Settlement Agreement, effective

September 15, 2017, was entered into, which amended the original Settlement Agreement by, among

other things, deleting the condition that the Settlement Agreement was subject to approval by the

Court, including the reasonableness of the settlement and the absence of collusion. The Amended

Settlement Agreement was entered into without notice to, and without the consent of, Interstate.

        40.    Upon information and belief, Boles and Sunrise Ridge COA entered into a Covenant

not to Execute and Assignment of Claims, in which Boles assigned all of its rights it may assert

against Interstate Policy Number PGL1000016 to Sunrise Ridge COA.            The Covenant not to

Execute and Assignment of Claims was entered into without notice to, and without the consent of,

Interstate.

        41.    Upon information and belief, Boles and Sunrise Ridge COA entered into an Amended

Covenant not to Execute and Assignment of Claims, effective July 3, 2018, in which Boles assigned

all of its rights it may assert against Interstate Policy Number PGL1000016 to Sunrise Ridge COA.

Upon information and belief, the Amended Covenant not to Execute and Assignment of Claims

amended the original Covenant not to Execute and Assignment of Claims, by among other things,

deleting the condition that required the Court to approve the Covenant not to Execute and the

Settlement Agreement. The Amended Covenant not to Execute and Assignment of Claims was


                                                  8
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 9 of 31




entered into without notice to, and without the consent of, Interstate.

                                         Interstate Policies

        42.     Interstate issued Policy Number PGL 1000016 to Boles Custom Builder, Inc., c/o

John Boles P.O. Box 426, Edwards, CO 81632, which was effective from September 2, 2004 to

September 2, 2005, and subject to liability limits of $1 million per occurrence and $2 million in the

aggregate (“the 04-05 Interstate Policy”). A copy of the 04-05 Interstate Policy is attached hereto as

Exhibit “D”.

        43.     Interstate issued Policy Number PGL 1100004 to Boles Custom Builders, Inc., 210

Edwards Village Blvd., Edwards, CO 81632, which was effective from September 2, 2005 to

September 2, 2006, and subject to liability limits of $1 million per occurrence and $2 million in the

aggregate (“the 05-06 Interstate Policy”). A copy of the 05-06 Interstate Policy is attached hereto as

Exhibit “E”.

        44.     Interstate issued Policy Number PGL 1000521 to Boles Custom Builders, Inc.;

Yellowstone Property Management, LLC, 210 Edwards Village Blvd., Edwards, CO 81632, which

was effective from September 2, 2006 to September 2, 2007 and subject to liability limits of $1

million per occurrence and $2 million in the aggregate (“the 06-07 Interstate Policy”). A copy of the

06-07 Interstate Policy is attached hereto as Exhibit “F”.

        45.     Collectively, the 04-05 Interstate Policy, the 05-06 Interstate Policy, and 06-07

Interstate Policy are referred to as “Interstate Policies”.

        A.      Insuring Agreement

        46.     The 04-05 Interstate Policy contains an Insuring Agreement in its Commercial

General Liability Coverage Form, while the 05-06 Interstate Policy and 06-07 Interstate Policy


                                                   9
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 10 of 31




contain an Amendment to Insuring Agreement – Known Injury or Damage Endorsement. The

Insuring Agreement in each of the Interstate Policies provide, in pertinent part, the following:

               a.      We will pay those sums that the insured becomes legally obligated to
                       pay as damages because of "bodily injury" or "property damage" to
                       which this insurance applies. We will have the right and duty to
                       defend the insured against any "suit" seeking those damages.
                       However, we will have no duty to defend the insured against any
                       "suit” seeking damages for "bodily injury" or "property damage" to
                       which this insurance does not apply….

                                               ***

               b.      This insurance applies to “bodily injury” and “property damage” only
                       if:

               (1)     The “bodily injury” or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”; and
               (2)     The “bodily injury” or “property damage” occurs during the policy
                       period. [Emphasis added,]

       47.     The 04-05 Intestate Policy contains a Coverage Limitation – Continuous or

Progressive Injury, Damage or Offense Endorsement, which states, in pertinent part, the following:

               I.      Coverage A. Bodily Injury and Property Damage (Section I –
                       Coverages) is amended as follows:

                       1.     Paragraph b. is deleted from 1. Insuring Agreement and is
                              replaced in its entirety by the following:

                              b.      This insurance applies to “bodily injury” or “property
                                      damage” only if:

                              (1)     The “bodily injury” or “property damage” is caused
                                      by an “occurrence” that takes place in the “coverage
                                      territory”; and
                              (2)     The “bodily injury” or “property damage” occurs
                                      during this policy period.

                       However, this insurance does not apply to and we have no duty to
                       defend any insured against any claim or suit seeking damages for


                                                10
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 11 of 31




                    “bodily injury” or “property damage” that is continuous or
                    progressively deteriorating and which “manifests” prior to the
                    inception of this policy period.

                    2.      Paragraph d. is added to 1. Insuring Agreement:

                            d.      The policy period for this policy of insurance may be
                                    comprised of more than one consecutive annual
                                    period. However, whether or not this policy of
                                    insurance applies to more than one consecutive
                                    annual period, the most we will pay for all damages
                                    arising out of “bodily injury” or “property damage”
                                    which “manifests” during one annual period is the
                                    limits of insurance available for that one annual
                                    period. (See Section III – Limits of Insurance).

                            This provision applies even if such “bodily injury” or
                            “property damage” which “manifests” during one annual
                            period continues or progressively deteriorates into a
                            subsequent annual period(s).

                                             ***

             III.   The following definition is added to Section V – Definitions:
                    “Manifests” means:

                                             ***

                    b.      For “property damage”, when such damage is first discovered
                            by any Insured or by the person or organization whose
                            property suffered such damage, whichever comes first.


       48.   Section V (Definitions) of the Interstate Policies defines “property damage” as the

following:

             “Property damage” means:

             a.     Physical injury to tangible property, including all resulting loss of use
                    of that property. All such loss of use shall be deemed to occur at the
                    time of the physical injury that caused it; or



                                               11
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 12 of 31




               b.       Loss of use of tangible property that is not physically harmed. All
                       such loss of use shall be deemed to occur at the time of the
                       “occurrence” that caused it.

       49.     Section V (Definitions) of the Interstate Policies defines “occurrence” to mean “an

accident, including continuous or repeated exposure to substantially the same general harmful

conditions.”

       B.      Exclusions and Endorsements

       50.     The Interstate Policies are each subject to Exclusion j. (Damage to Property), which

provides, in relevant part, as follows:

               This insurance does not apply to:

                                               ***
               j.      Damage to Property

                       “Property damage” to:

                                               ***
                       (5)     That particular part of real property on which you or any
                               contractors or subcontractors working directly or indirectly
                               on your behalf are performing operations, if the “property
                               damage” arises out of those operations;

                       (6)     That particular part of any property that must be restored,
                               repaired or replaced because “your work” was incorrectly
                               performed on it.

                                                ***
               Paragraph (6) of this exclusion does not apply to “property damage” included
               in the “products-completed operations hazard”.

       51.     The Interstate Policies define the terms “products-completed operations hazard” and

“your work” to mean the following:

               “Products-completed operations hazards”:



                                                12
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 13 of 31




              a.       Includes all “bodily injury” and “property damage” occurring away
                      from premises you own or rent and arising out of “your product” or
                      “your work” except:

              (1)     Products that are still in your physical possession; or

              (2)     Work that has not yet been completed or abandoned. However, “your
                      work” will be deemed completed at the earliest of the following
                      times:

              (a)     When all the work called for in your contact has been completed;
              (b)     When all the work to be done at the site has been completed if your
                      contract calls for work at more than one site.
              (c)     When that part of the work done at a job site has been put to its
                      intended use by any person or organization other than another
                      contractor or subcontractor working on the same project.

              Work that may need service, maintenance, correction, repair or replacement,
              but which is otherwise complete, will be treated as completed.

                                              ***

              “Your work” means:

              a.      Work or operations performed by you or on your behalf; and
              b.      Materials, parts or equipment furnished in connection with such work
                      or operations.

              “Your work” includes:

              a.      Warranties or representations made at any time with respect to the
                      fitness, quality, durability, performance or use of “your work,” and
              b.      The providing of or failure to provide warnings or instructions.

       52.     The 04-05 Interstate Policy contains a Condominium and Townhome Construction

Exclusion Endorsement, which states, in pertinent part, the following:

              This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

              This policy does not apply to “property damage”, “bodily injury”, or


                                                13
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 14 of 31




              “personal and advertising injury” arising out of, or related in any way to “your
              work” or “your product” within the “products-completed operations hazard”
              when “your work” or “your product” are part of or incorporated into the
              following:

             a.          a condominium or condominium project; or
             b.          a townhouse or townhouse project.

             This endorsement does not apply if “your work” occurs or “your product” is
             supplied or incorporated after such condominium or townhouse was certified
             for occupancy, except if “your work” or “your product” is performed or
             installed after the certificate of occupancy is effective in order to repair or
             replace “your work” or “your product” that was completed or incorporated
             prior to the effective date of the certificate of occupancy.

             For the purposes of this endorsement, a condominium or townhouse is

             1.          a room or suite of rooms that are
             2.          used as a residence;
             3.          located in a building or a group of associated buildings that are
                         occupied by more than one household of persons;
             4.          and such room or suite of rooms is owned by the resident(s) of such
                         room or suite, or the room or suites contained in the building or group
                         of associated buildings are individually titled or owned by the
                         residents of the building(s).

               However, this exclusion does not apply to the following scheduled locations:

             1.          Mountain Chalet 13/14, 99 Chalet Road, The Yellowstone Club, Big
                         Sky MT 59716;
             2.          Sunrise Ridge home site #16, #17, #18, #20, the Yellowstone Club,
                         Big Sky MT 59716.

       53.        The 05-06 Interstate Policy and the 06-07 Interstate Policy contain a Condominium

and Townhome Construction Exclusion Endorsement, written on Form ICB-6004, which states, in

pertinent part, the following:

               This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART



                                                   14
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 15 of 31




               The following exclusion is added to Paragraph 2., Exclusion of SECTION I –
               COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY and Paragraph 2., Exclusions of SECTION I – COVERAGE B –
               PERSONAL AND ADVERTISING INJURY LIABILITY:

               This policy does not apply to:

               “Bodily injury”, “property damage”, or “personal and advertising injury”
               arising out of or related in any way to “your work” or “your product” within
               the “products-completed operations hazard” when “your work” or “your
               product” are part of or incorporated into the following:

               a.      A “condominium or townhouse”; or
               b.      A “condominium or townhouse” project.

               This exclusion does not apply if “your work” occurs or “your product” is
               supplied or incorporated after such “condominium or townhouse” was
               certified for occupancy, except if “your work” or “your product” is
               performed or installed after the certificate of occupancy is effective in order
               to repair or replace “your work” or “your product” that was completed or
               incorporated prior to the effective date of the certificate of occupancy.

               As used in this endorsement, the term “condominium or townhouse” means a
               unit of residential real property in a multi-unit residential building or
               property where each unit is separately owned and titled.

       54.     The 05-06 Interstate Policy contains an Endorsement, titled Exception to form ICB-

6004, which states, in pertinent part, the following:

               Mountain Chalet 15/16
               99 Chalet Road
               The Yellowstone Club
               Big Sky, MT

               Sunrise Ridge Homesites #16, #17, #18 and #20
               The Yellowstone Club
               Big Sky, MT

       55.     The 06-07 Interstate Policy contains an Endorsement, titled Exception to form ICB-

6004, which states, in pertinent part, the following:



                                                 15
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 16 of 31




               The following are exceptions to form ICB-6004:

               Mountain Chalet 15/16
               99 Chalet Road
               The Yellowstone Club
               Big Sky, MT

               Sunrise Ridge Homesites #13, #16, #17, #18 and #20
               The Yellowstone Club
               Big Sky, MT

               Mountain Meadows Condominium Project
               4680 Meadow Drive
               East Vail, CO 81657

               Mountain Hauss 556/558
               292 East Meadow Drive
               Vail, CO

       56.     The Interstate Policies contain an Endorsement, titled Exclusion – Designated

Operations Covered by a Consolidated (Wrap-Up) Insurance Program, which provides, in pertinent

part, the following:

                                          SCHEDULE

               Description and Location of Operation(s):
               Any wrap up job or project

               (If no entry appears above, information required to complete this
               endorsement will be shown in the Declarations as applicable to this
               endorsement.)

               The following exclusion is added to paragraph 2., Exclusions of
               COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY (Section I - Coverages):

               This insurance does not apply to "bodily injury" or "property damage" arising
               out of either your ongoing operations or operations included within the
               "products completed operations hazard" at the location described in the
               Schedule of this endorsement, as a consolidated (wrap-up) insurance program
               has been provided by the prime contractor/project manager or owner of the


                                                16
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 17 of 31




               construction project in which you are involved.

               This exclusion applies whether or not the consolidated (wrap-up) insurance
               program:

               (1) provides coverage identical to that provided by this Coverage Part;
               (2) has limits adequate to cover all claims; or
               (3) remains in effect.

       C.      Conditions

       57.     Section (IV) of the Interstate Policies contains the following pertinent Conditions,

which state, in pertinent part, the following:

               2.      Duties In the Event of Occurrence, Offense, Claim Or Suit

                                            ***

               b.      If a claim is made or “suit” is brought against any insured, you must:

                       (1)     Immediately record the specifics of the claim or “suit” and
                               the date received; and
                       (2)     Notify us as soon as practicable.

                       You must see to it that we receive written notice of the claim or
                       “suit” as soon as practicable.

               c.      You and any other involved insured must:

               (1)     Immediately send us copies of any demands, notices, summonses or
                       legal papers received in connection with the claim or “suit”;

               (2)     Authorize us to obtain records and other information;

                                            ***

               d.      No insured will, except that insured’s own cost, voluntarily make a
                       payment, assume any obligation, or incur any expense, other than for
                       first aid, without our consent.

               3.       Legal Action Against Us



                                                  17
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 18 of 31




               No person or organization has a right under this Coverage Part:

               a.      To join us as a party or otherwise bring us into a “suit” asking for
                       damages from an insured; or

               b.      To sue us on this Coverage Part unless all of its terms have been fully
                       complied with.

               A person or organization may sue us to recover an agreed settlement or on a
               final judgment against an insured obtained after an actual trial; but we will
               not be liable for damages that are not payment under the terms of this
               Coverage Part or that are in excess of the applicable limit of insurance. An
               agreed settlement means a settlement and release of liability signed by us, the
               insured and the claimant or the claimant’s legal representative.

       58.     The Interstate Policies contain a Common Policy Conditions Form, which states, in

pertinent part, the following:

               All Coverage Parts included in this policy are subject to the following
               conditions.

                                            ***

       F.      TRANSFER OF RIGHTS AND DUTIES UNDER THIS POLICY

               Your rights and duties under this policy may not be transferred without our
               written consent except in the cause of death of an individual Named Insured.

                                            ***

                            Other Insurance Policies issued to Boles

       59.     Upon information and belief, a project-specific or Wrap-Up Policy from Navigators

Specialty Insurance Company (“Navigators”) was issued for the Sunrise Ridge Condominium

Project. Upon information and belief, Boles was an insured under the Navigators policy.

       60.     Upon information and belief, Navigators fully defended Boles against the Sunrise

Ridge Lawsuit.



                                                  18
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 19 of 31




       61.     Upon information and belief, a first-level excess policy from Everest Indemnity

Insurance Company (“Everest”) was issued for the Sunrise Ridge Condominium Project. Upon

information and belief, Boles was an insured under the Everest policy, which had limits of

$10,000,000.

       62.     Upon information and belief, a second-layer excess policy from Lexington Insurance

Company (“Lexington”) was issued for the Sunrise Ridge Condominium Project. Upon information

and belief, Boles was an insured under the Lexington policy, which had limits of $15,000,000.

       63.     Upon information and belief, a third-layer excess policy from Starr Excess Liability

Insurance Company, Ltd. (“Starr”) was issued for the Sunrise Ridge Condominium Project. Upon

information and belief, Boles was an insured under the Starr policy, which had limits of

$25,000,000.

       64.     Upon information and belief, the collective limits of the project-specific policies

issued by Navigators, Everest, Lexington, and/or Starr, have not exhausted.

                                  FIRST CAUSE OF ACTION

                           (Declaratory Judgment - All Defendants)

       65.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 64 of this Complaint.

       66.     Pursuant to C.R.S. § 7-90-903(1), at the time of the assignment, Boles could not bring

a lawsuit against Interstate because Boles is a delinquent Colorado corporation, and has been a

delinquent Colorado corporation since at least February 1, 2013. In addition, Boles is not a Montana

corporation. Thus, Boles’ assignment of its rights to sue Interstate to Sunrise Ridge COA is also not

valid, insofar as Boles could not assign any more rights than it possessed at the time of the


                                                 19
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 20 of 31




assignment. (See Medical Lien Mgmt v. Allstate Ins. Co., 954 P. 3d 167, 171 - 172 (Colo. App.

2013); Massey-Ferguson Credit Corp. v. Brown, 173 Mont. 253, 256 (1977) [“an assignee stands in

the shoes of the assignor…”].)

       67.     Assuming that Boles’ assignment of its right to sue Interstate to Sunrise Ridge COA

is valid, which it is not, Boles only assigned its claims against Interstate under the 04-05 Interstate

Policy, and not the 05-06 Interstate Policy or the 06-07 Interstate Policy.

       68.     Interstate seeks a declaratory judgment that Boles’ assignment of its claims to Sunrise

Ridge COA is not valid because Boles was and is a delinquent Colorado corporation, and, therefore,

Sunrise Ridge COA has no standing to seek damages from Interstate.

       69.     Alternatively, if the Court declares that Boles’ assignment of its claims to Sunrise

Ridge COA is a valid assignment, Interstate seeks a declaration that the assignment was limited to

the 04-05 Interstate Policy, for which no coverage could attach due to the applicability of Exclusions

j(5) and j(6), among other exclusions.

                                     SECOND CAUSE OF ACTION

                                 (Declaratory Judgment - All Defendants)

       70.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 69 of this Complaint.

       71.     The “notice of claim” letter, dated September 27, 2016, was not a proper tender letter

because it did not request Interstate to provide a defense to Boles against the Sunrise Ridge Lawsuit,

or otherwise participate in the lawsuit. Instead, this letter was simply informing Interstate of the

Sunrise Ridge Lawsuit, and that Navigators was defending Boles against the Sunrise Ridge Lawsuit,

with excess insurers in place.


                                                  20
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 21 of 31




       72.     Assuming that the “notice of claim” letter, dated September 27, 2016, did request a

defense from Interstate, which it did not, such a request for a defense was limited to the 04-05

Interstate Policy.

       73.     Interstate seeks a declaratory judgment that the “notice of claim” letter, dated

September 27, 2016, was not a tender of Boles’ defense to Interstate.

       74.     Alternatively, if the Court declares that the “notice of claim” letter, dated September

27, 2016, was a proper tender of Boles’ defense, the tender only requested a defense under the 04-05

Interstate Policy.

                                      THIRD CAUSE OF ACTION

                                (Declaratory Judgment - All Defendants)

       75.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 74 of this Complaint.

       76.     Defendants did not provide a copy of the Third Amended Complaint in the Sunrise

Ridge Lawsuit to Interstate.

       77.     The Third Amended Complaint in the Sunrise Ridge Lawsuit was the operative

Complaint, and any obligations that Interstate allegedly owes to Boles, or Sunrise Ridge COA, as a

purported assignee of Boles’ claims against Interstate, for defense or indemnity, should be based on

the Third Amended Complaint, not the Second Amended Complaint in the Sunrise Ridge Lawsuit.

(See Berne v. Stevens, (1923) 67 Mont. 254, 255 [held that when an amended pleading is filed it

supersedes the original and the latter at once becomes “functus officio”, and that a party is not bound

by the admission in the pleading which was superseded.]; see also Prospect Res. Inc. v. St. Paul Fire

& Marine Ins. Co., 2012 U.S. Dist. LEXIS 10257, 2012 WL 263394 (D. Colo. 2012).)


                                                  21
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 22 of 31




        78.    Interstate seeks a declaration that Interstate’s obligations to the assignee of Boles for

the Sunrise Ridge Lawsuit, if any, should be determined by the allegations made in Sunrise Ridge

COA’s Third Amended Complaint, not the Second Amended Complaint, which, by the time of the

assignment, was no longer of any legal effect.

        79.    Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there was and is no coverage for the claims in the Third

Amended Complaint in the Sunrise Ridge Lawsuit, and Interstate had no duty to defend or indemnify

Boles; or defend or indemnify Sunrise Ridge COA, as a purported assignee of Boles’ claims against

Interstate.

                                    FOURTH CAUSE OF ACTION

                               (Declaratory Judgment - All Defendants)

        80.    Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 79 of this Complaint.

        81.    The Interstate Policies provide coverage to Boles for “property damage” that occurs

only during its policy periods, which were effective from September 2, 2004 to September 2, 2007.

(See Leprino v. Nationwide Prop. and Cas. Ins. Co., 89 P. 3d 487, 490 (Colo. App. 2003); Hoang v.

Assurance Co. of Am., 149 P.3d 798, 802 (Colo., 2007).)

        82.    The Sunrise Ridge Lawsuit did not allege any “property damage”, as this term is

defined in the Interstate Policies, having occurred during the Interstate policy periods.

        83.    The Sunrise Ridge Lawsuit alleged that the roofs and other “property damage” at the

Sunrise Ridge Condominiums did not occur until 6 years after the Interstate Policies expired.




                                                  22
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 23 of 31




       84.     Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit because no

“property damage” allegedly occurred during the Interstate Policy periods, and Interstate had no

duty to defend or indemnify Boles; or defend or indemnify Sunrise Ridge COA, as a purported

assignee of Boles’ claims against Interstate.

                                      FIFTH CAUSE OF ACTION

                               (Declaratory Judgment - All Defendants)

       85.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 84 of this Complaint.

       86.     The Interstate Policies provide coverage to Boles for “property damage” that occurs

during the policy periods, which were effective from September 2, 2004 to September 2, 2007.

       87.     Exclusion j(5) in the Interstate Policies exclude from coverage “property damage”

that occurred while Boles was performing operations on the Sunrise Ridge Condominium Project.

       88.     Exclusion j(6) of the Interstate Policies exclude from coverage “property damage”

that must be restored, repaired or replaced because Boles’ “work” was incorrectly performed on it.

       89.     The Sunrise Ridge Lawsuit alleged that the Sunrise Ridge Condominiums were

completed from June 2006 to November 2008, after the expiration of the 04-05 Interstate Policy.

       90.     Interstate seeks a declaratory judgment that, under terms, conditions, and exclusions

of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit pursuant to Exclusions

j(5) and j(6) in the Interstate Policies, and Interstate had no duty to defend or indemnify Boles; or

defend or indemnify Sunrise Ridge COA, as a purported assignee of Boles’ claims against Interstate,

particularly with regard to the 04-05 Interstate Policy.


                                                 23
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 24 of 31




                                  SIXTH CAUSE OF ACTION

                           (Declaratory Judgment - All Defendants)

       91.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 90 of this Complaint.

       92.     The Interstate Policies contain a Condominium and Townhome Construction

Exclusion.

       93.     The Sunrise Ridge Lawsuit alleged construction defects to the Common Elements at

the Sunrise Ridge Condominiums.

       94.     Interstate seeks a declaratory judgment that, under terms, conditions, and exclusions

of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit pursuant to the

Condominium and Townhome Construction Exclusion in the Interstate Policies, and Interstate had

no duty to defend or indemnify Boles; or defend or indemnify Sunrise Ridge COA as a purported

assignee of Boles’ claims against Interstate.

                               SEVENTH CAUSE OF ACTION

                           (Declaratory Judgment - All Defendants)

       95.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 94 of this Complaint.

       96.     The Interstate Policies contain an Endorsement, titled Exclusion – Designated

Operations Covered by a Consolidated (Wrap-Up) Insurance Program.

       97.     The Sunrise Ridge Condominium project was insured under project-specific or Wrap-

Up insurance policy(ies) issued by Navigators, Everest, Lexington, and/or Starr.




                                                 24
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 25 of 31




        98.    Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit pursuant to

the Endorsement, titled Exclusion – Designated Operations Covered by a Consolidated (Wrap-Up)

Insurance Program, in the Interstate Policies, and Interstate had no duty to defend or indemnify

Boles; or defend or indemnify Sunrise Ridge COA as a purported assignee of Boles’ claims against

Interstate.

                                    EIGHTH CAUSE OF ACTION

                               (Declaratory Judgment - All Defendants)

        99.    Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 98 of this Complaint.

        100.   The Defendants never provided Interstate with notice of the Third Amended

Complaint, the Settlement Agreement, the Amended Settlement Agreement, the Covenant not to

Execute and Assignment of Claims, or the Amended Covenant not to Execute and Assignment of

Claims. Therefore, the notice condition in the Interstate Policies was breached.

        101.   Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit because the

notice condition in the Interstate Policies was breached, and Interstate had no duty to defend or

indemnify Boles; or defend or indemnify Sunrise Ridge COA as a purported assignee of Boles’

claims against Interstate.




                                                 25
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 26 of 31




                                      NINTH CAUSE OF ACTION

                                (Declaratory Judgment - All Defendants)

       102.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 101 of this Complaint.

       103.     Interstate did not consent to the Settlement Agreement, the Amended Settlement

Agreement, the Covenant not to Execute and Assignment of Claims, or the Amended Covenant not

to Execute and Assignment of Claims. Therefore, the consent condition in the Interstate Policies

was breached.

       104.     Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit because the

consent condition in the Interstate Policies was breached, and Interstate had no duty to defend or

indemnify Boles; or defend or indemnify Sunrise Ridge COA as a purported assignee of Boles’

claims against Interstate.

                                      TENTH CAUSE OF ACTION

                                (Declaratory Judgment - All Defendants)

       105.     Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 104 of this Complaint.

       106.     Interstate did not provide written consent to Boles to transfer or assign its rights to

Sunrise Ridge COA pursuant to the Settlement Agreement, the Amended Settlement Agreement, the

Covenant not to Execute and Assignment of Claims, or the Amended Covenant not to Execute and

Assignment of Claims.        Therefore, the “transfer of your rights and duties under the policy”

condition in the Interstate Policies was breached.


                                                  26
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 27 of 31




       107.    Interstate seeks a declaratory judgment that, under the terms, conditions, and

exclusions of the Interstate Policies, there is no coverage for the Sunrise Ridge Lawsuit because the

“transfer of your rights and duties under the policy” condition in the Interstate Policies was

breached, and Interstate had no duty to defend or indemnify Boles; or defend or indemnify Sunrise

Ridge COA as a purported assignee of Boles’ claims against Interstate.

                                   ELEVENTH CAUSE OF ACTION

                               (Declaratory Judgment - All Defendants)

       108.    Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 107 of this Complaint.

       109.    If the Court declares that Interstate had a duty to defend Boles against the Sunrise

Ridge Lawsuit, and Boles made a valid assignment of its claims to Sunrise Ridge COA, Interstate

seeks a declaration that Interstate’s breach of its duty to defend ended when the Third Amended

Complaint was filed on March 17, 2017.

                                   TWELFTH CAUSE OF ACTION

                               (Declaratory Judgment - All Defendants)

       110.    Interstate realleges and incorporates herein by reference the allegations in Paragraphs

1 through 109 of this Complaint.

       111.    If the Court declares that Interstate had a duty to defend and/or indemnify Boles

against the Sunrise Ridge Lawsuit, and Boles made a valid assignment of its claims to Sunrise Ridge

COA, Interstate seeks a declaratory judgment that the Settlement Agreement and Amended

Settlement Agreement were unreasonable, and a product of collusion between Sunrise Ridge COA,

Boles, Boles’ other insurers, and/or the other parties in the Sunrise Ridge Lawsuit.             The


                                                 27
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 28 of 31




unreasonableness and collusiveness of the settlement is evident because the project-specific

insurers of Boles paid far less than their combined policy limits, though they stipulated to a

judgment amount nearly twice the amount that the collective insurers paid, coupled with an

assignment, against other insurers, all in an effort to minimize their indemnity obligations, knowing

that the reasonable value of Sunrise Ridge COA’s claims were nowhere near the stipulated amount

of the judgment. One or more parties to the Sunrise Ridge Lawsuit, and the insurers also agreed that

no Court would review the settlement, in an apparent effort to mask the collusive settlement that was

orchestrated.

                                      PRAYER FOR RELIEF

        WHEREFORE, Interstate prays that this Court declare and adjudicate the rights and

liabilities of the parties regarding the Interstate Policies, together with the following relief:

            1. For a binding declaration that Boles assignment of its claims to Sunrise Ridge COA

                is not valid because Boles is a delinquent Colorado corporation, and, therefore,

                Sunrise Ridge COA has no standing to seek damages from Interstate for the claims

                made in the Sunrise Ridge Lawsuit;

            2. For a binding declaration that if the Boles assignment of its claims against Interstate

                to Sunrise Ridge COA is valid, such assignment was limited to the 04-05 Interstate

                Policy;

            3. For a binding declaration that the “notice of claim” letter, dated September 27, 2016,

                was not a tender of Boles’ defense to Interstate;




                                                   28
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 29 of 31




         4. For a binding declaration that if the “notice of claim” letter, dated September 27,

            2016, was a proper tender of Boles’ defense of the Sunrise Ridge Lawsuit, the tender

            only requested a defense under the 04-05 Interstate Policy;

         5. For a binding declaration that Interstate’s obligations to Boles for the Sunrise Ridge

            Lawsuit, if any, should be determined by the allegations made in Sunrise Ridge

            COA’s Third Amended Complaint, not the Second Amended Complaint;

         6. For a binding declaration that Interstate had no duty to defend or indemnify Boles

            under the Interstate Policies in connection with the Sunrise Ridge Lawsuit;

         7. For a binding declaration that Interstate had no duty to defend or indemnify

            Sunrise Ridge COA, as a purported assignee of Boles claims against Interstate,

            under the Interstate Policies in connection with the Sunrise Ridge Lawsuit;

         8. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because no “property damage” occurred during the Interstate

            Policy periods;

         9. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because of Exclusions j(5) and j(6) in the Interstate Policies;

         10. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because of the Condominium and Townhome Construction

            Exclusion in the Interstate Policies;

         11. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because of the Endorsement, titled Exclusion – Designated




                                              29
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 30 of 31




            Operations Covered by a Consolidated (Wrap-Up) Insurance Program, in the

            Interstate Policies;

         12. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because the notice condition in the Interstate Policies was

            breached;

         13. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because the consent condition in the Interstate Policies was

            breached;

         14. For a binding declaration that Interstate had no duty to defend or indemnify the

            Sunrise Ridge Lawsuit because the “transfer of your rights and duties under the

            policy” condition in the Interstate Policies was breached;

         15. For a binding declaration that if Interstate had duty to defend the Sunrise Ridge

            Lawsuit, Interstate’s defense obligations ended when the Third Amended Complaint

            was filed on March 17, 2017;

         16. For a binding declaration that the settlement in the Sunrise Ridge Lawsuit was

            unreasonable, and a product of collusion;

         17. For costs of suit incurred herein, including attorney’s fees if and where appropriate;

            and/or

         18. For such other and further relief as the Court may deem just and proper.




                                               30
Case 1:18-cv-02804-RBJ Document 1 Filed 11/01/18 USDC Colorado Page 31 of 31




                                              JURY DEMAND

              Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.



Date: November 1, 2018                                   Respectfully submitted,


                                                            /s/ George D. Yaron


                                                        George D. Yaron
                                                        Yaron & Associates
                                                        1300 Clay Street,
                                                        Suite 800,
                                                        Oakland, CA 94612
                                                        Telephone: 415-658-2929
                                                        Facsimile:415-658-2930
                                                        E-mail: gyaron@yaronlaw.com

                                                        Attorney for Plaintiff, INTERSTATE
                                                        FIRE AND CASUALTY COMPANY




                                               31
